PER CURLAM. Petitioner Ottie Hooker petitions this court pro se to set aside its order of October 21, 1996, and to strike any motion to consolidate appeals made in his name. We take this opportunity to clarify and correct the procedural history of this case.  Appellant Hooker is pursuing two related appeals in the appellate courts: (1) Hooker v. Producers Tractor Co., et al., Supreme Court No. 96-851; and (2) Hooker v. Producers Tractor Co., et al., Court of Appeals No. 96-1069.1 On October 2, 1996, Hooker petitioned to have John Deere Credit added to his certificate of service in case number 96-851. The petition was granted. The Supreme Court Clerk’s office named this petition as a motion to consolidate the two appeals and advised Hooker that the motion had been granted. Consolidating the two appeals was incorrect. We void the consolidation order.  On November 4, 1996, we dismissed Hooker’s appeal in case number 96-851. Thus, his petition to add John Deere Credit to the certificate of service in that appeal is moot. The appeal in the Court of Appeals (number 96-1069) appears to be pending and was not dismissed by this court’s action on November 4, 1996. NEWBERN, J., not participating.   The 96-1069 case is styled in two ways: (1) Hooker v. Producers Tractor Co. (Hooker motion) and (2) Hooker v. Producers Tractor Co. & John Deere Credit (complaint).